McGrath, C. J.
This case was tried before the court without a jury. No findings were requested or made. The assignments of error are:
“1. On the evidence given, the judgment should have been rendered for the defendants.
“2. On the evidence, the judgment should have been rendered in favor of the defendant Clark.
“3. The evidence did not warrant the judgment against the defendants.
“4. The court erred in refusing to permit the cause to be reopened and further evidence taken before the rendering of judgment.”
The case is ruled by Haines v. Saviers, 93 Mich. 440, and cases cited; Township of Gumming v. Schick, 94 Mich. 222.
Some time after the cause had been submitted to the court, but before judgment, defendants asked leave to introduce the testimony of one of the defendants, who was not present at the trial, to contradict the testimony of one of the witnesses for plaintiff, but the court refused to allow the case to be reopened. No exception was taken to this determination, and we are not advised as to whether the court regarded the testimony as immaterial, or whether the determination was upon other grounds.
The judgment is affirmed.
The other Justices concurred.